Title: To Thomas Jefferson from George Hammond, 8 August 1793
From: Hammond, George
To: Jefferson, Thomas



Sir
Philadelphia 8 August 1793

I have had the honor of receiving your letter of yesterday; and I desire you to be assured that I entertain a proper sense of the principles of Justice, which have dictated the President’s determination, of “excluding from all further asylum in the ports of the United States the vessels that have been armed therein, to cruize on nations with which the United States are at peace,” and of effecting the restitution of, or of making a compensation for, the particular prizes, that are specified in your communication.
But all these prizes having been made by one privateer alone, le Citoyen Genet, I hope, Sir, you will not esteem me too importunate, if I request to be informed whether the armed Schooner, le Sans Culottes, fitted out at the same time, and place, as was le Citoyen Genet, and the privateers, le petit Democrat, le Vainqueur de la Bastille, and l’anti-George, all of which have been fitted out clandestinely, and subsequently to the President’s proclamation (the first at Philadelphia the second in the port of Charleston and the third at Savannah in Georgia) are not to be included in a predicament similar to that of le Citoyen Genet—of exclusion from the ports of the United States, and of restitution of any British vessels, which they may have already taken, or may hereafter happen to capture. I have the honor to be with sentiments of the greatest respect Sir Your most obedient humble Servant

Geo. Hammond

 